DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement filed July 22, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because non of the foreign patent documents or non patent literature cited are provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein the sealing region has a peel strength per unit area greater than or equal to 0.5 bar and less than or equal to 15 bar” in lines 17-19.  There was not adequate written description at the time of filing for the sealing region to have a peel strength per unit area greater than or equal to 0.5 bar and less than or equal to 15 bar.  Rather, there is only adequate written description support for the pressure of the extraction fluid causing detachment of the second compostable barrier lid from the peripheral region to be from 0.5 bar to 15 bar (Specification, Page 10, lines 4-7).
Claims 2-19 are rejected as being dependent on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a container body defining a volume for housing the soluble or extractable product having a lower base” in lines 3-4.  It is unclear if the lower base is associated with the container body or fi the lower base is associated with the soluble or extractable product.  For purposes of examination Examiner interprets the claim to require a container body defining a volume for housing the soluble or extractable product, the container body having a lower base.
Claim 1 recites the limitation “wherein the sealing region has a peel strength per unit area greater than or equal to 0.5 bar and less than or equal to 15 bar” in lines 17-19.  It is unclear how a sealing region has a peel strength.
Claim 2 recites the limitation “the second compostable barrier lid have no cuts” in lines 1-3.  It is unclear what is meant by this limitation.
Clarification is required.
Claims 3-19 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cabilli US 2015/0336736 in view of Biesheuvel et al. US 2011/0033580 and Trombetta et al. US 2014/0161936.
Regarding Claim 1, Cabilli discloses a capsule (cartridge 10) capable of containing soluble or extractable products (coffee) using a pressurized extraction fluid (‘736, Paragraphs [0043] and [0052]).  The capsule (cartridge 10) comprises a container body (casing 14) defining a volume and has a lower base (bottom wall 142) and an upper base (flange 144) (‘736, Paragraph [0072]) and a sidewall (sidewall 140) (‘736, Paragraph [0072]) extending in a longitudinal direction between the lower base (bottom wall 142) (‘736, Paragraph [0089]) and the upper base (flange 144), a first compostable barrier lid (sealing foil 16) sealed to the upper base (flange 144) (‘736, Paragraph [0072]).  The lower base (bottom wall 142) comprises an inner surface facing towards the volume and an outer surface facing out of the capsule (cartridge 10) and openings (openings 1428) for the passage of the extraction fluid from the outer surface to the inner surface, a second compostable barrier lid (central disk 18a or ring 18b) sealed to the inner surface of the lower base (bottom wall 142) by a sealing region.  Although Cabilli does not explicitly state that the second compostable barrier lid is sealed to the inner surface of the lower base by heat sealing at the sealing region, Cabilli discloses heat sealing a barrier lid to another surface by heat sealing (‘736, Paragraph [0072]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sealing means between the second compostable barrier lid to the lower base via heat sealing since heat sealing is a known sealing means in the coffee capsule art.    The openings (openings 1428) of the lower base (bottom wall 142) are closed by the second compostable barrier lid (central disk 18a or ring 18b) (‘736, FIG. 6) (‘736, Paragraphs [0096]-[0099]).

    PNG
    media_image1.png
    497
    800
    media_image1.png
    Greyscale

Cabilli is silent regarding the second compostable barrier lid being a barrier against oxygen and moisture.
Biesheuvel et al. discloses a capsule comprising a container body defining a body housing soluble or extractable products (coffee) having a lower base (bottom 12), an upper base (rim 38), and a sidewall (circumferential wall 10) extending in a longitudinal direction between the lower base (bottom 12) and the upper base (rim 38) (‘580, Paragraphs [0061] and [0090]) wherein the lower base (bottom 12) comprises an inner surface facing toward the volume and an outer surface facing out of the capsule and opening for passage of an extraction fluid from the outer surface to the inner surface and a second barrier lid (bottom seal 46) which is a barrier against oxygen and moisture and sealed to the lower base (bottom 12) (‘580, FIG. 4A) (‘580, Paragraph [0083]) since the bottom seal 46 prevents air from entering the capsule.
Both Cabilli and Biesheuvel et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second compostable barrier lid that closes off openings disposed in the lower base of the capsule of Cabilli and construct the second barrier lid out of materials that serve as a barrier against oxygen and moisture as taught by Biesheuvel et al. in order to improve the shelf life of the product of the capsule (‘580, Paragraph [0083]) by preventing oxidation of the coffee material disposed inside the capsule.
Further regarding Claim 1, Cabilli and Biesheuvel et al. is silent regarding the sealing region having a peel strength per unit arear greater than or equal to 0.5 bar and less than or equal to 15 bar.
Trombetta et al. discloses a capsule comprising a lid (cover 18) sealed to another surface by bonding material wherein the strength or weakness of the bonds are related to the compatibility of the respective materials being bonded together (‘936, Paragraph [0057]) wherein the heat sealing process is optimized to ensure the desired bonding strength wherein the sealing pressure is in the range of 0.5-4 bar (‘936, Paragraph [0066]), which falls within the claimed peel strength per unit area of greater than or equal to 0.5 bar and less than or equal to 15 bar.
Both Cabilli and Trombetta et al. are directed towards the same field of endeavor of beverage capsules comprising a lid.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Cabilli and construct the sealing region between the second compostable barrier lid and the inner surface of the lower base to have a peel strength per unit area greater than or equal to 0.5 bar and less than or equal to 15 bar as taught by Trombetta et al. since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, one of ordinary skill in the art would adjust the bonding strength of the heat sealing process of Cabilli based upon the desired bonding strength as taught by Trombetta et al. (‘936, Paragraph [0066]).  Differences in the peel strength will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such peel strength is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP §2144.05.II.A.).
Further regarding Claim 1, the limitations “for a soluble or extractable product using a pressurized extraction fluid,” “for housing the soluble or extractable product,” and “for passage of the extraction fluid from the outer surface to the inner surface” are seen to be recitations regarding the intended use of the “capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Further regarding the limitations regarding the predetermined fluid pressure, unsealing the second compostable barrier lid from the sealing region and yielding under pressure, the combination of Cabilli modified with Biesheuvel et al. and Trombetta et al. teaches a capsule made from the same materials and having the same structures as claimed.  Products of identical chemical composition (and physical structures) can not have mutually exclusive properties in view of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP § 2112.01.II.).  Since Cabilli modified with Biesheuvel et al. and Trombetta et al. teach a capsule having the same claimed structures and the capsule being made of the same claimed materials, the prior art combination of Cabilli modified with Biesheuvel et al. and Trombetta et al. would be expected to behave in the same manner as claimed when used in the manner as claimed.  Furthermore, Cabilli discloses using the capsule in a coffee extraction process (‘736, Paragraphs [0009] and [0050]), which reads on the claimed intended use limitations.
Regarding Claim 2, Cabilli discloses the second compostable barrier lid (central disk 18a) having no cuts, i.e. no weakening region in the second compostable barrier lid (central disk 18a) (‘736, FIG. 6).
Further regarding Claim 2, the limitations “wherein the second compostable barrier lid remains intact under pressure applied by the pressurized extraction fluid that flows through the openings of the lower base” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  Cabilli modified with Biesheuvel et al. and Trombetta et al. teaches that second compostable barrier lid being sealed to the lower base within the claimed peel strength as discussed above.  One of ordinary skill in the art would expect the prior art combination to behave in the same manner and have the second compostable barrier lid remaining intact under pressure applied by the pressurized extraction fluid.
Further regarding Claim 2, it is noted that the limitations “wherein the second compostable barrier lid have not cuts” is also rejected as being unclear under 35 USC 112(b).
Regarding Claim 4, Cabilli et al. discloses the lower base (bottom wall 142) when viewed from outside of the container body (casing 14) comprising a central portion (central portion 1420) and an annular portion (annular cavity 1422) surrounding the central portion (central portion 1420) wherein the annular portion (annular cavity 1422) is recessed relative to the central portion (central portion 1420) wherein the openings (openings 1428) of the lower base (bottom wall 142) are provided in the annular portion (annular cavity 1422) (‘736, FIG. 6) (‘736, Paragraphs [0077] and [0095]-[0100]).
Regarding Claim 5, Cabilli et al. discloses the annular portion (annular cavity 1422) has a first side facing out of the capsule and a second side facing the volume of the capsule wherein the sealing region is provided at the second side (‘736, FIG. 6) (‘736, Paragraphs [0075], [0077], and [0099]).
Regarding Claim 6, Cabilli et al. discloses the sealing region being interposed between the second side of the annular portion (annular cavity 1422) and a peripheral portion of the second compostable barrier lid (ring 18b) which extends beyond the openings (openings 1428) of the lower base (bottom wall 142) (‘736, FIG. 6) (‘736, Paragraphs [0098]-[0099]).
Regarding Claim 7, Cabilli discloses the first compostable barrier lid (sealing foil 16) being sealed to the upper base by heat sealing at the second sealing region (at flange 144) (‘736, FIG. 6) (‘736, Paragraph [0072]).
Regarding Claim 8, Cabilli modified with Biesheuvel et al. is silent regarding the openings of the lower base defining an overall opening surface area when combined that is greater than or equal to 1 mm2 and less than or equal to 8 mm2.  However, limitations relating to the size of the openings of the lower base are not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  The limitations with respect to the size of the openings of the lower base are not patentable unless applicant can objectively show the criticality of the claimed size of the openings of the lower base.
Regarding Claim 9, Cabilli modified with Biesheuvel et al. is silent regarding the lower base comprising eight openings wherein each opening has a circular section with a diameter greater than or equal to 0.5 mm and less than or equal to 1.1 mm.  However, limitations relating to the number and size of the openings of the lower base are not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  The limitations with respect to the number and size of the openings of the lower base are not patentable unless applicant can objectively show the criticality of the claimed size of the openings of the lower base.  Furthermore, the configuration of the claimed openings of the lower base is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed openings of the lower base was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 10, Cabilli discloses the annular portion (annular cavity 1422) being connected on a first side with the sidewall (sidewall 140) and a second side with the central portion (central portion 1420) (‘736, FIG. 6).
Regarding Claim 11, Cabilli discloses the upper base defining an annular edge (flange 144) and the first compostable barrier lid (sealing foil 16) being sealed to the annular edge (flange 144) by a second sealing region (‘736, FIG. 6) (‘736, Paragraph [0072]).
Regarding Claim 13, Cabilli discloses the container body being made of a compostable material (‘736, Paragraph [0048]).
Regarding Claim 14, Cabilli is silent regarding the openings of the lower base defining an overall opening surface area when combined equal to 4 mm2.  However, limitations relating to the number and size of the openings of the lower base are not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  The limitations with respect to the number and size of the openings of the lower base are not patentable unless applicant can objectively show the criticality of the claimed size of the openings of the lower base.  Furthermore, the configuration of the claimed openings of the lower base is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed openings of the lower base was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 15, Cabilli is silent regarding the lower base comprising eight openings.  However, limitations relating to the number and size of the openings of the lower base are not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  The limitations with respect to the number and size of the openings of the lower base are not patentable unless applicant can objectively show the criticality of the claimed size of the openings of the lower base.  Furthermore, the configuration of the claimed openings of the lower base is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed openings of the lower base was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 16, Cabilli appears to show the openings (openings 1428) of the lower base (bottom part 142) to have a circular section (‘736, FIG. 5) (‘736, Paragraph [0081]).  However, in the event that it can be argued that FIG. 5 does not necessarily show the openings 1428 to have a circular section, the configuration of the claimed openings is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed openings was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  The openings 1428 are used to allow the exit of liquid product formed in the cartridge (‘736, Paragraph [0081]), which would occur regardless of the particular shape of the openings of the lower base.
Regarding Claims 17-18, Cabilli modified with Biesheuvel et al. is silent regarding a thickness of the first compostable barrier lid being greater than or equal to 40 microns and less than or equal to 200 microns or a thickness of the second compostable barrier lid being less than or equal to 200 microns.  However, Biesheuvel et al. teaches the thickness of a lid (polymeric foil) are chosen to provide the exit filter with sufficiently high tear strength and/or forming the sufficiently low flow resistance (‘580, Paragraph [0021]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the thickness of the first compostable barrier lid and the thickness of the second compostable barrier lid in order to obtain an exit filter with high tear strength and/or forming low flow resistance.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cabilli US 2015/0336736 in view of Biesheuvel et al. US 2011/0033580 and Trombetta et al. US 2014/0161936 as applied to claim 1 above in further view of Chen et al. US 2019/0062998.
Regarding Claims 3 and 12, Cabilli discloses the first compostable barrier lid (sealing foil 16) comprising a combination of polylactic acid and cellulose materials (‘736, Paragraphs [0107]-[0108], [0113], and [0125]).
Cabilli modified with Biesheuvel et al. and Trombetta et al. is silent regarding the first compostable barrier lid comprising a laminate made up of at least one first barrier film and at least one oxygen barrier layer.
Chen et al. discloses a capsule (coffee capsule) comprising a container body (capsule main body) and a compostable barrier lid (capsule lid) (‘998, Paragraphs [0006] and [0012]).  The compostable barrier lid is sealably associated with an upper base of the container body wherein the compostable barrier lid comprises at least one first barrier layer (polylactic acid) and at least one oxygen barrier layer (NFC/MFC bagasse fiber) (‘998, Paragraph [0094]) wherein the NFC/MFC (nanofibrillated cellulose/microfibrillated cellulose) has high barrier properties (‘998, Paragraphs [0033] and [0058]).
Both Cabilli and Chen et al. are directed towards the same field of endeavor of coffee capsules comprising a container body closed by a lid.  Cabilli teaches the compostable lid (sealing foil 16) being made of polylactic acid and cellulose materials (‘736, Paragraphs [0107]-[0108], [0113], and [0125]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the compostable barrier lid that is associated with the upper base of the container body of Cabilli and construct the first compostable barrier lid comprising a laminate made up of at least one first barrier layer of polylactic acid and at least one oxygen barrier layer of NFC/MFC bagasse fiber since Chen et al. teaches that it was known and conventional to incorporate a compostable barrier lid having separate layers in a laminate film using the polylactic acid and cellulose materials already disclosed by Cabilli.  Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Chen et al. teaches that there was known utility in using the combination of polylactic acid and cellulose materials of Cabilli as separate barrier layers in a laminated lid.
Further regarding Claims 3 and 12, although the disclosure of Cabilli and Chen et al. is directed towards the first compostable barrier lid associated with the upper base of the container body, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the polylactic acid layer and cellulose layer that makes up the first compostable barrier lid of Cabilli modified with Chen et al. and utilize the same materials and layer configuration for the second compostable barrier lid associated with the inner surface of the lower base since Chen et al. teaches that there was known utility in using the laminated lid to reduce oxygen permeability of the capsule (‘998, Paragraph [0057]) to maintain the freshness of the contents of the capsule.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cabilli US 2015/0336736 in view of Biesheuvel et al. US 2011/0033580 and Trombetta et al. US 2014/0161936 as applied to claim 1 above in further view of Bartoli et al. US 2016/0362247.
Regarding Claims 17-18, Cabilli modified with Biesheuvel et al. and Trombetta et al. renders the claims obvious as discussed in the rejections of Claims 17-18 provided above.  However, in the event that it can be shown that the claimed thicknesses of the first compostable barrier lid and the second compostable barrier lid are critical and significant, Bartoli et al. discloses a capsule comprising a first lid (cover element 8) sealed to an upper base (edge 7) and a second lid (further cover element 25) sealed to a lower base (base wall 3a) (‘247, FIG. 3) (‘247, Paragraphs [0035]-[0036]).  Bartoli et al. further discloses the first lid and the second lid both having a thickness of between 10 and 50 microns (‘247, Paragraph [0037]), which overlaps the claimed first lid thickness range of greater than or equal to 40 microns and less than or equal to 200 microns and the claimed second lid thickness range of less than or equal to 200 microns.

    PNG
    media_image2.png
    659
    990
    media_image2.png
    Greyscale

Both Cabilli and Bartoli et al. are directed towards the same field of endeavor of coffee capsules comprising a first lid and a second lid.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thickness of the first lid and the second lid of Cabilli to fall within the claimed range as taught by Bartoli et al. since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cabilli US 2015/0336736 in view of Biesheuvel et al. US 2011/0033580 and Trombetta et al. US 2014/0161936 as applied to claim 1 above in further view of Okamoto US 2017/0107034.
Regarding Claim 19, Cabilli modified with Biesheuvel et al. and Trombetta et al. is silent regarding the first compostable barrier lid comprising a compostable oriented barrier film.
Okamoto discloses a capsule comprising a compostable polymeric material layer that is oriented (‘034, Paragraph [0049]) and a compostable lid (lid 70) (‘034, Paragraph [0013]) produced from any of the paper structures that make up the capsule (‘034, Paragraph [0063]).
Both Cabilli and Okamoto are directed towards the same field of endeavor of beverage capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first compostable barrier lid of Cabilli and construct the first compostable barrier lid out of a compostable oriented barrier film material as taught by Okamoto since the selection of a known material based on it suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Okamoto teaches that there was known utility in constructing a compostable first barrier lid out of a compostable oriented material.

Response to Arguments
Examiner notes that the previous Claim Objections and rejections to 35 USC 112(a) and to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new rejections to 35 USC 112(a) as well as to 35 USC 112(b) have been made in view of the amendments.
Examiner notes that the previous Double Patenting rejections have been withdrawn.  The two copending applications in the previous Double Patenting rejections no longer have claims that are coextensive in scope with one another.
Applicant’s arguments with respect to Claims 1-19 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Trombetta et al. is currently being relied upon to teach the limitations regarding the claimed peel strength range, which was necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Helou Jr. et al. US 2010/0237069 discloses a capsule comprising a peel strength of a peelable seal being sufficiently high to withstand the expected use conditions without premature failing yet having a bond strength sufficiently low to achieve an easy open characteristic (‘069, Paragraph [0019]).
Perry et al. US 2001/0002270 discloses a seal strength being related to the size of a package and the internal pressure of a package wherein the size of the package is able to sustain the pressure determined given the seal strength of packaging materials (‘270, Paragraph [0052]).
Sawada et al. US 6,959,832 discloses a food container comprising different peel strengths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792